Citation Nr: 1714313	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-14 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left-ankle stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from February 1995 to June 1995.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the Veteran's evaluation of her service-connected left-ankle stress fracture from zero percent to 10 percent effective March 15, 2010.  The Veteran timely appealed the decision.

The Board previously considered the claim in October 2014, on which occasion it was remanded for additional development.


The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

Following the October 2014 remand by the Board, a VA examination was conducted in February 2016 to evaluate the severity of the Veteran's service-connected left-ankle stress fracture.  Subsequently, in July 2016, the U.S. Court of Appeals for Veterans Claims (Court) has found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2016).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The February 2016 VA examination does not address all of those measurements.  Therefore, a remand is needed to comply with the Court's holding.  Additionally, on remand, outstanding VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination for her service-connected left-ankle stress fracture.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner should address the following:

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and nonweight-bearing, and with the range of the opposite joint.

b.  Review the prior February 2016 VA examination and opine as to whether the above-requested measurements would be similar if taken at the time of that prior examination and if not, how they would have differed.  

c.  If the Veteran reports any flare-ups in symptoms, the examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

Provide a clear rationale for any conclusions.  If any of the required testing is not possible, explain why this is so.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if the benefit sought remains denied, issue a supplemental statement of the case with consideration to all relevant evidence, and return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

